DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2021.
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim should set forth: “…wherein the guidewire channel length is at least three and one-quarter inches.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bint (US 6,626,869) in view of Fischell et al. (US 5,242,414).
Regarding claims 1 and 6-7, Bint discloses (Figures 1-2) an access device for accessing a lumen of a blood vessel, the access device comprising: a body having (housing 42) a distal end (e.g., comprising needle hub support 38 and distal portion of body 42), a proximal end (end comprising finger flange), a 
Fischell et al. (henceforth Fischell) teaches (Figure 1) a vascular access needle (10) comprising a body length of greater than 2.5 inches (Col. 2, lines 22-23 disclose a body length of greater than 2.5 inches).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a length of greater than 2.5 inches for the handle of Bint as Fischell teaches that such a dimension is utilized in vascular access devices such as that taught by Bint. In addition, the guidewire extends along substantially the entire body length in the device of Bint and the only criticality for the length recited in the instant disclosure it to provide sufficient length for the guidewire to be retained within the body and not fall out when moved. In this manner the combined device of Bint/Fischell would allow the guidewire to be retained within the handle which extends at least 2.5 inches as taught by Fischell and which would result in the same retention of the guidewire within the handle as required by the instant disclosure. Furthermore, it would have been obvious to one of ordinary skill in the art to lengthen the body of the device to be three or three and one-quarter inches as set forth in claims 6-7 as the handle of Bint/Fischell is taught to be “at least” 2.5 inches and functions in the same manner as the instant device. In this way a simple extension of the handle length which retains the disclosed critical function of a length of at least 2.5 inches so as to retain the guidewire within the bore would require no change in function of the disclosed elements of the cited combination and would yield predictable results depending on the design characteristics of the device being formed. For this reason, increasing the length of the handle to the claimed values set forth in claims 6-7 would have been obvious to one of ordinary skill in the art.
Regarding claim 2, Bint further discloses a flash channel (48 and syringe barrel 44) formed at the distal end of the body (Figure 2), the flash channel extending toward the proximal end to a flash marker 
Regarding claims 4 and 5, Bint further discloses proximal and distal guidewire holders (elements 50 and 52 respectively as depicted in annotated figure below) and wherein the proximal guidewire holder is positioned closer to the proximal end than the distal guidewire holder (see annotated figure below) and the proximal guidewire holder is configured to secure a rear end portion of the guidewire in an initial configuration (the portion of the guidewire 56 secured within element 50 may be considered a rear end portion as claimed).

    PNG
    media_image1.png
    706
    375
    media_image1.png
    Greyscale



Regarding claim 8, Bint further discloses a guidewire seal (58) positioned near the distal end of the guidewire channel (Figure 2).
Regarding claim 9, Bint further discloses wherein the front end portion is positioned proximally of the guidewire seal in an initial configuration (Figure 2, it can be seen that the distal end of the guidewire is located proximal of the seal 58 in its initial condition). 
Regarding claim 10, Bint further discloses wherein the guidewire seal is positioned near an outlet port of the guidewire channel (the seal 58 can be seen in Figure 2 to separate the guidewire bore of element 52 from the distal hub portion just proximal of connector 38 and the bore between elements 58 and 38 may be considered an outlet port as claimed).
Regarding claims 11-12, Bint further discloses wherein the port of the guidewire channel is comprised of a funnel-like port having a proximal port diameter that is greater than a distal port diameter, the distal port diameter being substantially the same as a guidewire channel diameter (see e.g., Figure 2, the port in body element 50 is funnel-shaped with a larger diameter proximal end tapering to a smaller diameter distal end which contains the guidewire).
Regarding claim 13, Bint further discloses wherein the body (42) has a substantially consistent body diameter between the proximal end and a distal tip transition edge (it can be seen in Figure 1 and 2 that the ventral or bottom portion of the device which comprises the syringe barrel is substantially consistent in its diameter along the length of the body before transitioning to the distal tapered tip portion comprising connector 38).
Regarding claims 14 and 17, Bint discloses the claimed invention substantially as set forth above for claim 1 and further depicts a distal friction-fit connector (38) engaged with needle hub (36), but does not explicitly disclose the use of Luer connectors.
Fischell further teaches the use of male and female Luer lock fittings (e.g., 27 and 28; Col. 4, lines 28-30 disclose the use of male and female Luer fittings to secure portions of the device).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize Luer or Luer slip connections as the distal end needle connection means of the device of Bint as such connections are well-known in the art and allow two elements to be attached in a means which provides for fluid-tightness in vascular access devices as taught by Fischell. Furthermore, it would have been obvious to form the proximal end of the device of Bint with a female Luer connection to provide additional utility to the proximal end of the device while retaining the function of maintaining the guidewire cover over the port. 
Regarding claim 15, Bint further discloses wherein the proximal end (hub 36) of the needle (34) is removably secured to the distal end of the body in the assembled configuration (it is slid over hub support 38 as per Figures 1 and 2; Col. 3, lines 16-21).
Regarding claim 18, Bint further discloses wherein the proximal end of the needle defines a funnel-like port with an internal surface (it can be seen in Figure 2 that proximal hub 36 of the needle comprises a funnel-like tapering in the hub section as it transitions to meet the needle 34).
Regarding claim 19, Bint further discloses wherein the guidewire holder (either of elements 50 or 52) extends from a side of the body (it can be seen in Figure 2 that elements 50 and 52 extend radially away from the body which is considered to meet the claim limitation as currently set forth).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bint in view of Fischell, and further in view of Newman et al. (US 5,762,071).
Regarding claim 3, Bint/Fischell teach the claimed invention substantially as set forth above for claim 1, and Bint further discloses wherein the housing is formed so as to provide a visual indication of flashback into the device (Col. 4, lines 26-29 disclose the body being formed from transparent material 
Newman et al. (henceforth Newman) teaches (Figure 1) the formation of an arrow marker (20) on a medical device which is configured to convey information to a user (e.g., claim 12; Col. 3, lines 60-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the body of Bint/Fischell to comprise a molded arrow indicator such as that taught by Newman so as to provide a tactile means of providing information to a user regarding the device as taught by Newman (Col. 3, lines 60-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN L ZAMORY/Examiner, Art Unit 3783